DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 03 March 2022.  In view of this communication and the amendment concurrently filed, claims 1-8, 10, and 13 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed 03 March 2022, have been fully considered and are persuasive.  
The Applicant’s argument simply states that the previously indicated allowable subject matter has been incorporated into claim 13.  Thus, all previous grounds of rejection have now been overcome and the application is now in condition for allowance.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 1-8, 10, and 13 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 13, and all claims dependent thereon, the prior art does not disclose, inter alia, an electrical generator, comprising: 
a movable magnet having opposing N and S poles disposed along a first axis to rotate about a second axis perpendicular to said first axis, between said N and said S pole; 
a first row of a plurality of magnets each having a N and a S pole disposed on an axis oriented to be perpendicular to said movable magnet second axis, 
wherein each of said first row of magnets axes are substantially parallel, and 
said N and S poles of adjacent magnets are oppositely disposed within said first row; and 
a coil of wire having a center opening disposed to receive said movable magnet, and an outer region of wire disposed proximal to said first row of said plurality of magnets poles facing said movable magnet, 
wherein rotation of said movable magnet relative to said first row of a plurality of magnets causes a flow of current through said coil of wire.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834